Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-10 and 20 in the reply filed on September 16, 2022 is acknowledged.  The traversal is on the ground(s) that there would not be a search burden as "restriction is only proper when there would be a serious burden if restriction were not required, as evidenced by separate classification, status, or field of search" and Applicant asserts that while such evidence can provide support for a restriction, but such evidence does not conclusively indicate that a serious burden would exist.  This is not found persuasive because, as discussed in the previous Office Action, mailed July 14, 2022, invention of group 1 would require a search in at least CPC A61G 13/08 and a unique text search related to at least the laterally translatable platform. The invention of group II would not be searched as above and would instead require a search in at least CPC A61G 13/04 and a unique text search related to at least the pivot platform and the support platform being actuatable by rotational movement, which represents a different embodiment of the invention that is patentably distinct from the translatable platform of group I, as pivotal movement is distinct and separate from lateral movement. The invention of group III would not be searched as above and would instead require a search in at least CPC A61B 17/0218 and a unique text search related to the method steps of positioning a patient within a surgical support. The inventions of groups I and II would not require these specific method steps, and, while the platforms of the invention of groups I and II are configured to support a patient in certain ways, as these are product claims, the claims only need to be capable of performing the claimed function, and as such are distinct from method claims which require specific steps that are not necessarily required by the product of groups I and II.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1, 7, and 9 objected to because of the following informalities:
In claim 1, lines 6-7, “one or more modular body support” should read “one or more modular body supports”
In claim 1, lines 10-11 “comprising on an upper surface and two or more” should read “comprising on an upper surface two or more”
In claim 7, lines 3-4, “the body support” should read “the modular body support”
In claim 9, lines 5, “the least one” should read “the at least one”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the laterally translatable platform of line 15 refers to the same laterally translatable platform introduced previously in lines 13-14. For examination purposes, the claim refers to only one the laterally translatable platform and it is assumed line 15 of claim 1 was intended to read “the laterally translatable platform”. Claims 2-10 are additionally rejected by virtue of their dependence on claim 1.
Claim 5 recites the limitation "the body" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation "the body support configured on the surgical table to support feet" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed claim 7 was intended to depend from claim 4, which provides the necessary antecedent basis for a modular body support configured to support feet.
Regarding claim 9, it is unclear if the at least one laterally translatable platforms of lines 5-6 and lines 6-7 are refer to the same at least one laterally translatable platforms of lines 4-5. For examination purposes, it is assumed the claim refers to at least three different platforms each with different sizes of curves. Examiner recommends the language “the array including at least one laterally translatable platform having a radius of curvature that ranges from 20 to 30 inches, at least one laterally translatable platform having a radius of curvature that ranges from 30 to 40 inches, and at least one laterally translatable platform having a radius of curvature that ranges from 40 to 60 inches.”
Regarding claim 20, it is unclear if the laterally translatable platform of line 18 refers to the same laterally translatable platform introduced previously in lines 16-17. For examination purposes, the claim refers to only one the laterally translatable platform and it is assumed line 18 of claim 20 was intended to read “the laterally translatable platform”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. Patent No. 3,420,229) in view of Crouch (U.S. Patent No. 6,428,497).
Regarding claim 1, Miller discloses an apparatus for positioning a patient during surgery comprising: a surgical table frame 10 having a longitudinal dimension, and at least one laterally movable support mounted thereon 38 and 32, wherein the surgical table frame 10 comprises: two or more longitudinal rails 16 that are laterally spaced from a centerline 39 between them and two or more transverse rails 16 that transect the longitudinal rails (Col. 2, lines 50-62, where table 10 comprises a rectangular frame 16, the longitudinal rails being defined as the lengthwise extending rails, the transverse extending rails extending widthwise, also see Figures 1 and 2), and one or more modular body support 34 and 40 mounted on the surgical table frame 10 (Figure 1), and wherein the laterally movable support 38 and 32 comprises at least two components 38 and 32 comprising a pair of substantially planar platforms 38 and 32 comprising: a support platform 32 comprising on a back surface engagement elements 52 for engaging the support platform with a laterally translatable platform 38 (Figure 3 and Col. 2, line 63-Col. 3, line 9); and a laterally translatable platform 38 comprising on an upper surface a plurality of tracks 42 that are engageable with the engagement elements 52 on the back surface of the support platform (Figures 2-3 and Col. 2, line 63-Col. 3, line 9), and comprising on a back surface adjustable surgical table engagement elements 46, 48, 59, 60 (Col. 3, lines 10-18 and Figure 3); wherein the laterally translatable platform 38 is mounted on the surgical table frame by engagement of the adjustable and removable surgical table engagement elements 44, 45, 46, 48, 59, 60 with any one or more of the transverse and longitudinal rails 16 (via bearings 72 and 74, Figure 2 and Col. 3, lines 19-31, where pivot pins 59 and 60 of Figure 3 appear to consist of nuts and bolts, which are well known in the art as being removable through means such as a wrench); and wherein a centerline 39 of the path of the plurality of tracks 42 is substantially parallel to the longitudinal dimension of the table 10 (Figures 1 and 2), and wherein the support platform 38 is translatable either left or right off the centerline 39 (via the hinge pins 59 and 60, where each platform may be tilted around the centerline 39 such that the distance from the right or left of the centerline may be adjusted, see Col. 2, lines 1-12 and Figure 2).
Miller does not disclose the support platform comprising on an upper surface two or more opposing bolsters that are laterally spaced relative to the centerline and the surgical table engagement elements being releasable.
Crouch teaches the support platform 33 comprising on an upper surface two or more opposing bolsters 35 that are laterally spaced relative to the centerline (Figure 1 and Col. 5, lines 15-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Miller so the support platform comprises on an upper surface and two or more opposing bolsters that are laterally spaced relative to the centerline, as taught by Crouch, because the bolsters of Crouch help to secure the hips of a user in position such that the hips are kept stationary when the user is placed in traction (Col. 5, lines 15-28). Additionally, the bolsters of Crouch are laterally adjustable to fit the hips of users of different sizes (Figure 1 and Col. 5, lines 15-28).
Regarding claim 2, Miller, as modified, discloses the subject matter as discussed above with regard to claim 1. Miller, as modified, further discloses wherein the laterally movable support 38 and 32 further comprises one or more of a. an actuator for moving the support platform relative to the laterally translatable platform, the actuator selected from a crank and a pusher/puller; b. a displacement guide for selecting the extent of displacement of the support platform from centerline; and c. a locking element 50 for releasably locking the position of the support platform (see Miller, Col. 4, lines 8-28, where wing nuts 50 are used to releasably lock the position of the support platform).
Regarding claim 3, Miller, as modified, discloses the subject matter as discussed above with regard to claim 1. Miller, as modified, further discloses wherein the apparatus 10 is adapted for receiving a body of a patient positioned thereon in one of a prone and supine position (see Miller, Figure 1, where a user is shown lying in supine position).
Regarding claim 4, Miller, as modified, discloses the subject matter as discussed above with regard to claim 1. Miller, as modified, further discloses wherein the support platform 32 is configured on the surgical table frame 10 to support a body part comprising hips and wherein modular body supports 34, 40 and 30, 36 are configured on the surgical table to support each of head and feet (see Miller, Figure 1, where modular supports 34 and 40 can support the feet and modular supports 30 and 36 can support the head).
Miller does not disclose one of the modular body supports being configured to support the abdomen.
Crouch teaches one of the modular body supports 44 configured to support the abdomen (Figures 3 and 5 and Col. 5, lines 48-65, where body support 44 is adjustably positioned on the table 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Miller, as modified, so one of the modular body supports is configured to support the abdomen, as taught by Crouch, because the additional support of Crouch provides cushioned support for the lumbar region of a user between the head and hip supports, to ensure a user’s back is properly aligned (Figure 3 and Col. 5, lines 48-65).
Regarding claim 5, Miller, as modified, discloses the subject matter as discussed above with regard to claim 1. Miller, as modified, further discloses wherein the opposing bolsters 35 on the support platform are configured to elevate the supported portion of the body positioned on the table 13 (see Crouch, Figure 1, where a user is capable of lying on top of one or both of the bolsters 35, thereby elevating the body).
Regarding claim 20, Miller discloses an apparatus for positioning a patient during surgery comprising: a surgical table frame 10 having a longitudinal dimension, and at least one laterally movable support mounted thereon 38 and 32, wherein the surgical table frame 10 comprises: two or more longitudinal rails 16 that are laterally spaced from a centerline 39 between them and two or more transverse rails 16 that transect the longitudinal rails (Col. 2, lines 50-62, where table 10 comprises a rectangular frame 16, the longitudinal rails being defined as the lengthwise extending rails, the transverse extending rails extending widthwise, also see Figures 1 and 2), and one or more modular body support 34 and 40 mounted on the surgical table frame 10 (Figure 1), wherein modular body supports 34, 40 and 30, 36 are configured on the surgical table to support each of head and feet (see Miller, Figure 1, where modular supports 34 and 40 can support the feet and modular supports 30 and 36 can support the head); and wherein the laterally movable support 38 and 32 comprises at least two components 38 and 32 comprising a pair of substantially planar platforms 38 and 32 comprising: a support platform 32 comprising on a back surface engagement elements 52 for engaging the support platform with a laterally translatable platform 38 (Figure 3 and Col. 2, line 63-Col. 3, line 9); and a laterally translatable platform 38 comprising on an upper surface a plurality of tracks 42 that are engageable with the engagement elements 52 on the back surface of the support platform (Figures 2-3 and Col. 2, line 63-Col. 3, line 9), and comprising on a back surface adjustable surgical table engagement elements 46, 48, 59, 60 (Col. 3, lines 10-18 and Figure 3); wherein the laterally translatable platform 38 is mounted on the surgical table frame by engagement of the adjustable and removable surgical table engagement elements 44, 45, 46, 48, 59, 60 with any one or more of the transverse and longitudinal rails 16 (via bearings 72 and 74, Figure 2 and Col. 3, lines 19-31, where pivot pins 59 and 60 of Figure 3 appear to consist of nuts and bolts, which are well known in the art as being removable through means such as a wrench); and wherein a centerline 39 of the path of the plurality of tracks 42 is substantially parallel to the longitudinal dimension of the table 10 (Figures 1 and 2), and wherein the support platform 38 is translatable either left or right off the centerline 39 (via the hinge pins 59 and 60, where each platform may be tilted around the centerline 39 such that the distance from the right or left of the centerline may be adjusted, see Col. 2, lines 1-12 and Figure 2).
Miller does not disclose one of the modular body supports being configured to support the abdomen and the support platform comprising on an upper surface two or more opposing bolsters that are laterally spaced relative to the centerline and the surgical table engagement elements being releasable.
Crouch a modular body support 44 configured to support the abdomen (Figures 3 and 5 and Col. 5, lines 48-65, where body support 44 is adjustably positioned on the table 13) and the support platform 33 comprising on an upper surface two or more opposing bolsters 35 that are laterally spaced relative to the centerline (Figure 1 and Col. 5, lines 15-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Miller so one of the modular body supports is configured to support the abdomen and the support platform comprises on an upper surface and two or more opposing bolsters that are laterally spaced relative to the centerline, as taught by Crouch, because the bolsters of Crouch help to secure the hips of a user in position such that the hips are kept stationary when the user is placed in traction (Col. 5, lines 15-28) and the bolsters of Crouch are laterally adjustable to fit the hips of users of different sizes (Figure 1 and Col. 5, lines 15-28). Additionally, the additional modular support of Crouch provides cushioned support for the lumbar region of a user between the head and hip supports, to ensure a user’s back is properly aligned (Figure 3 and Col. 5, lines 48-65).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Crouch and further in view of Cox (U.S. Patent No. 6,638,299).
Regarding claim 6, Miller, as modified, discloses the subject matter as discussed above with regard to claim 1. Miller, as modified, further discloses wherein the support platform 32 comprises a pad layer 32 (see Miller, Figure 1 and Col. 2, line 71-Col. 3, line 9). Miller, as modified, does not disclose wherein the engagement elements on the back surface of the support platform comprise one of wheels and bearings.
Cox teaches wherein the engagement elements on the back surface of the support platform 110 comprise one of wheels and bearings (Col. 6, lines 6-35 and Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Miller, as modified, so the engagement elements on the back surface of the support platform comprise one of wheels and bearings, as taught by Cox, because the bearings of Cox allow for the two abutting plates to be moved in a generally frictionless manner, enabling ease in adjusting the position of the plates (Col. 6, lines 6-35 and also see Miller, Col. 2, line 71-Col. 3, line 9, where the pad 32 is longitudinally adjustable with respect to platform 38).

Allowable Subject Matter
Claims 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, Miller, as modified, discloses the subject matter as discussed above with regard to claims 1 and 4. Miller, as modified, further discloses wherein the relative motion of the laterally translatable platform is arcuate around a radius of curvature that is adjustably selectable (see Miller, where each platform may be tilted around the centerline 39 such that the distance from the right or left of the centerline may be adjusted, see Col. 2, lines 1-12 and Figure 2).
Miller, as modified, does not disclose wherein the relative motion of the laterally translatable platform is arcuate around a radius of curvature that is defined by a circle centered on the body support configured on the surgical table to support feet. In the case, of Miller, Miller discloses the radius curvature being generally defined by a circle centered on a point of centerline 39 located underneath laterally movable support 38 and 32 (Figure 2).
Safdago (U.S. Patent No. 4,354,485) is cited as being the closest prior art of record for teaching wherein the relative motion of the translatable platform 37 is arcuate around a radius of curvature (via slots 47) that is defined by a circle centered on the adjacent modular body support 22 configured on the table 1 (Figure 6 and Col. 5, lines 56-64). However, the translatable platform of Safdago comprises a support to be positioned between a user’s legs to help treat hip or knee extension and/or flexion and scoliosis by spreading the legs of user lying in prone (see Safdago, Abstract and Col. 2, lines 37-61). The translatable platform of Miller and the bolsters of Crouch are both intended to aid in supporting the hips of a user during spinal traction. As such, there would be no motivation to combine the arcuate tracks of Safdago with the platform of Miller or the bolsters of Crouch, as the platform of Miller and the bolsters of Crouch are used for a different purpose. Finally, there is no disclosure, teaching, or suggestion in the prior art of record such that a rejection of the subject matter of claim 7 may be maintained. Claims 8-10 are additionally objected to by virtue of their dependence on claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buchanan (U.S. Patent No. 2,565,019)
Skripps (U.S. Publication No. 2006/0248650)
Hubert et al. (U.S. Publication No. 2005/0081865)
Park (U.S. Publication No. 2009/0247917)
Graham (U.S. Publication No. 2007/0293796)
DeMayo (U.S. Publication No. 2003/0178027)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/18/2022